Exhibit 10.3

 

* * — CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

2009 PFIZER EQUINE PRODUCTS MARKETING AGREEMENT

 

This Agreement dated and effective as of January 1, 2009 is made by and between
Pfizer Inc, 235 East 42nd Street, New York, New York 10017 (hereinafter,
“PFIZER”) and MWI Veterinary Supply Co., 651 South Stratford Drive, Suite 100,
Meridian, ID 83642 (hereinafter, “MWI”).

 

1.             PFIZER hereby appoints MWI, and MWI hereby accepts appointment,
as a contract distributor for PFIZER Products set forth on Exhibit A (the
“Products”), to purchase from PFIZER and to resell for MWI’s own account as a
distributor, subject to the following terms and conditions.

 

2.             MWI recognizes and agrees to the following:

 

(a)           PFIZER has elected to work with a select group of distributors
that are committed to maximizing the sale of the Products and to working closely
with PFIZER to identify market opportunities for both companies. The intent of
this Agreement is to attain that goal;

 

(b)           PFIZER intends to utilize this group of distributors to sell the
Products to customers below them in the distribution chain and that PFIZER has,
and may in the future, run promotions and other activities that would be
seriously prejudiced if MWI resells the Products to other PFIZER contract
distributors, non-employee agents or through brokers.

 

3.             Accordingly, MWI shall:

 

(a)           use its reasonable best efforts to sell the Products by focusing
its primary effort at reselling to veterinarians, OTC retailers, and horse
owners;

 

(b)           maintain a full-time outside and inside sales force that will
personally and actively solicit sales of the Products and pay such sales
representatives reasonable commission as MWI deems appropriate in its sole
discretion;

 

(c)           store and handle its inventory of Products under conditions that
will ensure that such Products retain their potency, purity, quality, and
identity;

 

(d)           MWI will provide PDA/EDI with sales out data on each PFIZER sku
MWI sells. MWI will provide to Covansys its Health Industry Number, Customer
Health Industry Number, PFIZER product number, transaction date, ship to zip
code, number of units and price with respect to each sale of product, and unit
inventories on each PFIZER sku that MWI sells. This information should be sent
to Covansys within /**/ of the date of each invoice. MWI will use its best
efforts to insure sales out data integrity and timeliness;

 

(e)           set its resale prices for the Products independently and at its
sole discretion;

 

--------------------------------------------------------------------------------


 

(f)            cooperate fully with PFIZER by actively participating in such
strategy sessions as PFIZER reasonably may require, for the purpose of
developing programs to increase use of the Products; and to cooperate fully with
PFIZER in implementing all promotions and sales campaigns for the Products;

 

(g)           allow PFIZER’s representatives to attend and actively participate
in meetings of MWI’s sales representatives;

 

(h)           MWI agrees that credit limits established by PFIZER shall be
subject to change by PFIZER in its sole discretion and that no shipments will be
made to MWI in excess of the established credit limits;

 

(i)            take no action, whether or not identified above, that would harm
the goodwill or name of PFIZER, or damage the interests of PFIZER or the
Products, other than where supported by sound factual evidence. For purposes of
this Agreement “Goodwill” shall mean the marketplace advantage of customer
patronage and loyalty developed with continuous business under the same name
over a period of time.

 

(j)            MWI shall immediately notify PFIZER in the event MWI obtains
information indicating that any of the Products may have to be recalled either
by virtue of applicable law or regulation or good business judgment. PFIZER
shall control all efforts necessary to conduct any such recall. MWI shall
cooperate with PFIZER and MWI agrees to maintain adequate records to conduct
such recall, including the name, address and Product purchases of all purchasers
of PFIZER Products.

 

(k)           MWI may make use of the custom marketing program funding provided
for in Exhibit E hereto.

 

(l)            Make payment to Pfizer /**/, and

 

(m)          Provide to PFIZER by the close of business on the last business day
of each PFIZER Accounting Period (as set forth in Exhibit G hereto) an inventory
report covering all inventory purchased from PFIZER and setting forth in dollars
at MWI’s acquisition cost from PFIZER the amount of inventory by species. MWI
agrees that PFIZER shall have the right to audit inventory in the possession of
MWI to confirm compliance with this paragraph 3(m) and to confirm the accuracy
of the data contained in the report.

 

4.             PFIZER shall:

 

(a)           sell the Products to MWI at the prices in effect in the then
current published PFIZER Animal Health Products Distributor Price List
(hereinafter, “Price List”). PFIZER also shall permit MWI to participate in the
distributor incentive programs offered by PFIZER, in accordance with the terms
of such programs. PFIZER shall have the unrestricted right to revise the prices,
terms and conditions of the Price List, and to add or delete Products or package
sizes, without advance notice to MWI, and the revisions shall be effective on
all orders submitted after the effective date of the price revisions. In all
cases of orders received for other than immediate shipment, the price for the
Products shall be that in effect at the time of shipment. PFIZER agrees to give
MWI /**/ advance notice of price increases;

 

2

--------------------------------------------------------------------------------


 

(b)           compensate MWI in accordance with Exhibits B, D and E hereto. In
the event that one Agreement holder acquires or combines with another Agreement
holder, the purchase objectives will be adjusted accordingly for the purpose of
determining incentives earned; and

 

(c)           allow MWI credit on prepaid returns in accordance with PFIZER’s
Outdated Products Policy which is in effect at the time;

 

(d)           Agreement holders with more than one location must combine
purchases of all locations to determine attainment level for incentives. In the
event that one Agreement holder acquires or combines with another Agreement
holder, the purchase objectives will be adjusted accordingly for the purpose of
determining incentives earned.

 

(e)           Direct purchase from PFIZER will be used to determine the level of
purchases achieved. Any discrepancies must be documented by the Marketing
Agreement holder using copies of PFIZER invoices.

 

5.             All purchases by MWI pursuant to this Agreement shall be in
accordance with the terms of PFIZER’s Pricing and Shipping Policies, as may be
amended by PFIZER from time to time. Unless the parties agree otherwise,
shipments shall be made to either MWI’s central warehouse point or to branch
offices at MWI’s direction.

 

6.             MWI shall not be provided with any rebate, discount or other
compensation for Products handled under this Agreement unless specifically set
forth herein. MWI will NOT be eligible to collect an RSA or Performance Payment
on any lateral sales to other PFIZER contract distributors or to an unauthorized
Pfizer distributor. (It is MWI’s obligation to confirm with Pfizer, prior to
making a sale, as to whether a distributor is a PFIZER contract distributor or
an unauthorized distributor.) Nor shall MWI be eligible to collect an RSA or
Performance Payment on sales made through brokers or non-employee agents.

 

7.             The following standard conditions shall apply to all sales under
this Agreement:

 

(a)           MWI shall cooperate fully with PFIZER in participating fully in
the Animal Health Institute Electronic Data Interchange (“AHI EDI”) for the
reporting of sales and inventory data on a daily basis. The data to be reported
shall be as described in the AHI EDI Transaction sets.

 

(b)           all orders are subject to acceptance by PFIZER’s New York
Headquarters. Title to the goods shall pass to MWI once they have been properly
delivered to the address designated by MWI. Products requiring temperature
control will be shipped F.O.B. destination;

 

(c)           any tax or other charge upon the sale and/or shipment of the goods
now or hereafter imposed by federal, state or municipal authorities shall be
paid by MWI. In the event that the price of any article includes transportation
charges, any increase or decrease in transportation charges shall be for MWI’s
account;

 

3

--------------------------------------------------------------------------------


 

(d)           EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN THE LABELING OF THE
PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH
RESPECT TO THE PRODUCTS;

 

(e)           PFIZER shall defend and indemnify MWI from all claims resulting
from any breach by PFIZER of the warranties set forth in this paragraph 6, and
specifically any claim that the Products, as sold by PFIZER, were defective. In
the event PFIZER is found by any court of competent jurisdiction to be liable
for any claim based in products liability, then PFIZER shall reimburse MWI’s
reasonable legal fees incurred in the course of cooperating with PFIZER’s
defense. To be covered by this defense and indemnity, MWI must: promptly notify
PFIZER of any such claim; allow PFIZER to fully control the defense and/or
resolution of the claim; and cooperate fully with PFIZER in the matter. This
defense, indemnity and payment for legal fees shall not apply to claims
alleging: MWI alteration, negligent handling or improper storage of the
Products; sale of outdated Products; sale or recommendation of the Products for
uses or in a manner not set forth in the labeling supplied by PFIZER; or sale of
the Products after receipt of notice from PFIZER that such sales should be
halted;

 

(f)            in no event shall PFIZER be liable to MWI for special,
collateral, incidental, or consequential damages in connection with or arising
out of the purchase, resale, or use of the Products. Except as provided under
subparagraph 6(e), above, total damages recoverable against PFIZER by MWI shall
be exclusively limited to the purchase price of the Products with respect to
which damages are claimed;

 

(g)           failure of PFIZER to make or of MWI to take, when due, any
delivery (or portion thereof) pursuant to an order hereunder, if occasioned by
any circumstance or condition beyond the control of the party so failing, shall
not subject the failing party to any liability to the other and, at the option
of either party, that order or portion thereof not delivered may be canceled;

 

(h)           acceptance of MWI’s order by PFIZER is expressly made conditional
upon MWI’s acceptance of the conditions of sale as set forth herein, and the
prices, terms and conditions of the Price List then in effect, notwithstanding
acknowledgment or receipt of MWI’s purchase order containing additional or
different provisions, or conflicting oral representations by any agent of
PFIZER.

 

The remainder of this page intentionally left blank.

 

4

--------------------------------------------------------------------------------


 

8.             MWI and PFIZER agree that, under the specific circumstances
delineated herein, PFIZER, at PFIZER’s sole discretion may recoup the sums
outstanding to it from MWI against those sums which may become due from PFIZER
to MWI, in that the obligations arise from mutual transactions. The specific
circumstances which will enable PFIZER to initiate recoupment are:

 

(a)           MWI becomes insolvent which shall be defined as:

 

(i)            the sum of MWI’s debts is greater than all of MWI’s property
(“Balance Sheet Test”); or

 

(ii)           MWI is generally not paying its debts as they come due; or

 

(iii)          MWI has failed to act in good faith for a period in excess of six
months to resolve any outstanding invoice or purchase order issues or
reconciliations.

 

(b)           MWI commences a liquidation of its operations by means of a sale
of its assets in their entirety or piecemeal; or

 

(c)           MWI ceases its business operations whether or not such cessation
is voluntary or involuntary; or

 

(d)           MWI files a proceeding pursuant to the U.S. Bankruptcy Code or any
state court proceeding, including an Assignment for the Benefit of Creditors.

 

9.             MWI shall distribute PFIZER products only under the labeling
provided by PFIZER; prescribe, recommend, suggest, and advertise each product
for use only under the conditions stated in the labeling provided by PFIZER; and
observe all federal, state, and local laws governing the distribution of animal
drugs. In the case of Products bearing the legend, “CAUTION: FEDERAL LAW
RESTRICTS THIS DRUG TO USE BY OR ON THE ORDER OF A LICENSED VETERINARIAN,” or
any similar legend, sell such Products only to or on the order of a licensed
veterinarian for use in the course of his or her professional practice or to
another person or entity regularly and lawfully engaged in the use, distribution
or dispensing of such legend drugs.

 

10.           Nothing in this Agreement shall be deemed to limit PFIZER’s
ability to sell any product at any time to any other customer or any other
party.

 

11.           MWI and PFIZER acknowledge that in the performance of their duties
hereunder MWI and PFIZER may obtain access to “Confidential Information” (as
defined below) of each other. MWI and PFIZER agree that during the term of this
Agreement and for a period of three (3) years after the termination of this
Agreement, unless specifically permitted in writing by the other party, which
permission shall not be unreasonably withheld, especially with the sale of all
or a substantial portion of MWI’s business, to (a) retain in confidence and not
disclose to any third party and (b) use only for the purpose of carrying out
their duties hereunder, any such Confidential Information. As used herein the
term “Confidential Information” means any information, or data, whether of a
business or scientific nature and

 

5

--------------------------------------------------------------------------------


 

whether in written, oral or tangible form, relating to PFIZER’s and MWI’s
business or potential business or its research and development activities, not
generally available to or known to the public, and not otherwise known to the
receiving party, that is disclosed to or learned by the other party pursuant
hereto. “Confidential Information” does not mean or include any information:
(a) which is, at the time of disclosure, available to the general public; or
(b) which following disclosure becomes available to the general public through
no fault of the recipient; or (c) which recipient can demonstrate was in its
possession before receipt; or (d) which is disclosed to recipient without
restriction on disclosure. Upon completion of the work provided for hereunder or
other termination of this Agreement each party will return to the other party
any documents, or copies thereof, or any product samples, containing or
constituting Confidential Information disclosed to or generated by either party
in connection with this Agreement.

 

12.           This Agreement shall be effective as of the date first written
above and shall continue in force until December 31, 2009. Either party may
terminate this Agreement prior to the expiration date (i) with or without cause,
upon thirty (30) days written notice to the other party, or (ii) immediately
upon written notice, in the event of a material breach by the other party.

 

13.           This Agreement shall be governed by the laws of the State of New
York applicable to contracts to be fully performed therein. This Agreement is
not assignable without the express written consent of PFIZER, and may be
modified or amended only in writing signed by the party to be bound.

 

14.           This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products, and may be modified only in writing and signed by the
parties to be bound. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

 

MWI Veterinary Supply Co.

 

Pfizer Inc

 

 

 

BY:

/s/ Jim Cleary

 

BY:

/s/ Clinton A. Lewis, Jr.

 

 

 

Clinton A. Lewis, Jr.

Print Name:

Jim Cleary

 

 

President, U.S. Operations

 

 

 

Pfizer Animal Health

Title:

President

 

 

 

 

 

Date:

Dec. 31, 2008

 

Date:

1/09/09

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Product List for Equine Products

 

SKU #

 

DESCRIPTION

 

UNIT

 

Units/Shipper
Min.Quantity

 

ANTI-INFLAMMATORIES

 

1424

 

Depo-Medrol, 40 mg/ml

 

5ml

 

25

 

1426

 

Depo-Medrol, 20 mg/20 ml

 

20ml

 

25

 

1425

 

Depo-Medrol, 20 mg/10 ml

 

10ml

 

25

 

1432

 

Hylartin V

 

2 ml

 

48

 

1478

 

Predef 2X

 

100 ml

 

6

 

1489

 

Solu-Delta Cortef 100 mg

 

10 ml

 

25

 

1490

 

Solu-Delta Cortef 500 mg

 

10 ml

 

15

 

ANTI-INFECTIVES

 

1465

 

Naxcel

 

1 gm

 

12

 

1466

 

Naxcel

 

4 gm

 

6

 

1463

 

Sterile Water

 

80 ml

 

6

 

1519

 

Tucoprim Powder

 

400 gm

 

20

 

1494

 

Tucoprim Powder

 

2000 gm

 

1

 

BIOLOGICALS (PER DOSE)

 

4842

 

Rhinomune

 

25 X 1 ds

 

25

 

4844

 

Rhinomune

 

5ds

 

10

 

4915

 

Rhinomune

 

Single

 

10

 

5237

 

Zylexis

 

5 x 1ds

 

150

 

PARASITICIDES & INSECTICIDES

 

6045

 

Anthelcide EQ Paste

 

Tube

 

72

 

6056

 

Anthelcide EQ Suspension

 

Gallon

 

4

 

5154

 

Equell Paste

 

Tube

 

72

 

5154*

 

Equell Paste Volume Discount

 

Tube

 

3,456

 

5155

 

Equimax

 

Tube

 

72

 

5156

 

Equimax Vet Pack

 

Tube

 

72

 

8803

 

Solitude IGR

 

2 lb pail

 

12

 

8807

 

Solitude IGR

 

6 lb pail

 

6

 

8808

 

Solitude IGR

 

20 lb Pail

 

2

 

7973

 

Strongid Paste

 

Tube

 

72

 

7974

 

Strongid Paste Bulk

 

Tube

 

96

 

7969

 

Strongid C

 

25 lb Pail

 

36

 

7900

 

Strongid C 2X

 

10 lb Pail

 

100

 

7866

 

Strongid C 2X

 

50 lb Bag

 

10

 

7972

 

Strongid T

 

Quart

 

6

 

SEDATIVES & ANESTHESIA

 

1419

 

Carbocaine-V

 

50 ml

 

100

 

6290

 

Dormosedan

 

5 ml

 

10

 

6292

 

Dormosedan

 

20 ml

 

10

 

 

--------------------------------------------------------------------------------


 

SKU #

 

DESCRIPTION

 

UNIT

 

Units/Shipper
Min.Quantity

 

WOUND CARE

 

8021

 

Derma-Clens

 

14 ounce

 

12

 

8252

 

Granulex-V Aero Spray

 

4 ounce

 

12

 

8253

 

Granulex-V Liquid

 

1 ounce

 

12

 

REPRODUCTIVE PRODUCTS

 

1455

 

Lutalyse (5/sleeve)

 

30 ml

 

100

 

1504

 

Lutalyse

 

100 ml

 

1

 

OTHER PRODUCTS

 

8047

 

Lixotinic

 

Gallon

 

4

 

1487

 

Roccal-D Plus

 

Gallon

 

4

 

1486

 

Roccal-D Plus (CA Only)

 

Galon

 

4

 

1488

 

Roccal-D Plus

 

5 Gallon

 

1

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PFIZER shall compensate MWI in the following ways:

 

(a)           Reimburse MWI /**/ of sales out of Products on the RSA product
list contained in Exhibit C, with the exception of

 

i)              Depo-Medrol 20/20 which shall be paid at /**/,

ii)             Depo-Medrol 20/10 which shall be paid a /**/

iii)           Sterile Water and Roccal-D which shall /**/, and

iv)           Predef, Naxcel, and Lutalyse which shall be paid at /**/ WITH THE
EXCEPTION of sales to Leaders’ Edge Veterinarians or Dealers, such sales to be
reimbursed under the terms of the 2009 Livestock Products Distribution
Agreement,

 

per the EDI sales out data calculated based on the products purchase price
contained in the Price List. Reimbursement shall be made /**/.

 

(b)           Reimburse MWI an additional /**/ of sales out of Strongid C/C2X
and Solitude IGR per the EDI sales out data.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RSA Eligible Product List

 

SKU #

 

DESCRIPTION

 

UNIT

 

RSA
ELIGIBLE

 

 

 

8803

 

Solitude IGR

 

2 lb pail

 

/**/

 

 

 

8807

 

Solitude IGR

 

6 lb pail

 

/**/

 

 

 

8808

 

Solitude IGR

 

20 lb Pail

 

/**/

 

 

 

7969

 

Strongid C

 

25 lb Pail

 

/**/

 

 

 

7900

 

Strongid C 2X

 

10 lb Pail

 

/**/

 

 

 

7866

 

Strongid C 2X

 

50 lb Bag

 

/**/

 

 

 

1424

 

Depo-Medrol, 40 mg/ml

 

5ml

 

/**/

 

 

 

1432

 

Hylartin V

 

2 ml

 

/**/

 

 

 

1489

 

Solu-Delta Cortef 100 mg

 

10 ml

 

/**/

 

 

 

1490

 

Solu-Delta Cortef 500 mg

 

10 ml

 

/**/

 

 

 

1519

 

Tucoprim Powder

 

400 gm

 

/**/

 

 

 

1494

 

Tucoprim Powder

 

2000 gm

 

/**/

 

 

 

4842

 

Rhinomune

 

25 X 1ds

 

/**/

 

 

 

4844

 

Rhinomune

 

5ds

 

/**/

 

 

 

4915

 

Rhinomune

 

Single

 

/**/

 

 

 

5237

 

Zylexis

 

5 x 1ds

 

/**/

 

 

 

6045

 

Anthelcide EQ Paste

 

Tube

 

/**/

 

 

 

6056

 

Anthelcide EQ Suspension

 

Gallon

 

/**/

 

 

 

5154

 

Equell Paste

 

Tube

 

/**/

 

 

 

5154*

 

Equell Paste Volume Discount

 

Tube

 

/**/

 

 

 

5155

 

Equimax

 

Tube

 

/**/

 

 

 

5156

 

Equimax Vet Pack

 

Tube

 

/**/

 

 

 

7973

 

Strongid Paste

 

Tube

 

/**/

 

 

 

7974

 

Strongid Paste Bulk

 

Tube

 

/**/

 

 

 

7972

 

Strongid T

 

Quart

 

/**/

 

 

 

1419

 

Carbocaine-V

 

50 ml

 

/**/

 

 

 

6290

 

Dormosedan

 

5 ml

 

/**/

 

 

 

6292

 

Dormosedan

 

20 ml

 

/**/

 

 

 

8021

 

Derma-Clens

 

14 ounce

 

/**/

 

 

 

8252

 

Granulex-V Aero Spray

 

4 ounce

 

/**/

 

 

 

8253

 

Granulex-V Liquid

 

1 ounce

 

/**/

 

 

 

8047

 

Lixotinic

 

Gallon

 

/**/

 

 

 

1478

 

Predef 2X

 

100 ml

 

/**/

 

 

 

1465

 

Naxcel

 

1 gm

 

/**/

 

 

 

1466

 

Naxcel

 

4 gm

 

/**/

 

 

 

1455

 

Lutalyse (5/sleeve)

 

30 ml

 

/**/

 

 

 

1504

 

Lutalyse

 

100 ml

 

/**/

 

 

 

1426

 

Depo-Medrol, 20 mg/20 ml

 

20ml

 

/**/

 

 

 

1463

 

Sterile Water

 

80 ml

 

/**/

 

 

 

1487

 

Roccal-D Plus

 

Gallon

 

/**/

 

 

 

1488

 

Roccal-D Plus

 

5 Gallon

 

/**/

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Performance Payment

 

MWI will be eligible to receive the performance payments set forth in this
clause 1 below subject to the performance criteria set forth below and MWI’s
fulfillment of all of the other obligations contained in this Agreement.

 

If MWI has achieved sales out during the period January 1, 2009 through
December 31, 2009 of at least /**/ of the Products listed below, MWI, will be
eligible for a performance payment. The performance payment will be equal to:

 

a)             /**/

b)            /**/c)      /**/

d)            /**/

 

Only EDI data for invoices dated January 1, 2009 through December 31, 2009 and
submitted to Covansys by December 31, 2009 and accepted by PFIZER from Covansys
by January 5, 2010 will count towards the calculation of sales out for the
period.

 

Only sales by MWI of the products listed in Exhibit E count towards the
performance payments under this Exhibit D.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Performance Payment Product List

 

SKU

 

Description

 

8803

 

Solitude IGR

 

8007

 

Solitude IGR

 

8808

 

Solitude IGR

 

7969

 

Strongid C

 

7900

 

Strongid C 2X

 

7866

 

Strongid C 2X

 

1424

 

Depo-Medrol, 40 mg/ml

 

1432

 

Hylartin V

 

1489

 

Solu-Delta Cortef 100 mg

 

1490

 

Solu-Delta Cortef 500 mg

 

1519

 

Tucoprim Powder

 

1494

 

Tucoprim Powder

 

4842

 

Rhinomune

 

4844

 

Rhinomune

 

4915

 

Rhinomune

 

5237

 

Zylexis

 

6045

 

Anthelcide EQ Paste

 

6056

 

Anthelcide EQ Suspension

 

5154

 

Equell Paste

 

5154*

 

Equell Paste Volume Discount

 

5155

 

Equimax

 

5156

 

Equimax Vet Pack

 

7973

 

Strongid Paste

 

7974

 

Strongid Paste Bulk

 

7972

 

Strongid T

 

1419

 

Carbocaine-V

 

6290

 

Dormosedan

 

6292

 

Dormosedan

 

8021

 

Derma-Clens

 

8252

 

Granulex-V Aero Spray

 

8253

 

Granulex-V Liquid

 

8047

 

Lixotinic

 

1426

 

Depo-Medrol, 20 mg/20 ml

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Product Focus Funds

 

If MWI fulfils all of the obligations set forth in this Exhibit F, PFIZER will
pay MWI up to a maximum of /**/ in Product Focus funds (“PFF”) based on MWI
executing PFF’s which are agreed with PFIZER. Programs that use these funds must
be discussed in advance with MWI’s PFIZER Account Executive, submitted in
writing to PFIZER’s Senior Director of Distribution and approved in writing by
PFIZER’s Senior Director of Distribution prior to the start of the program.
PFIZER shall have no obligation to pay MWI PFF’s if the parties are unable to
agree on the programs to be funded. In addition;

 

1.             To be eligible for PFF’s, programs must include specific
performance metrics and specifics on total PFF’s to be spent in the program and
how all PFF’s would be spent. In no event will MWI be eligible to receive PFF’s
in excess of /**/.

 

2.             Programs that result in a direct price decrease to the Purchaser
will not be supported.

 

3.             ALL PFF’S REQUIRE PROOF OF PERFORMANCE AT PROGRAM CONCLUSION. No
payment of PFF’S will be made by PFIZER to MWI until all proof or performance
wrap-ups are submitted.

 

4.             All program wrap-ups are to be submitted within forty-five (45)
days of completion of the program. Wrap ups for programs that run to year end
2009 should be submitted no later than February 15, 2010 for payment.     Any
program wrap-ups submitted to PFIZER after February 15, 2010 for 2009 programs
will be paid out of 2010 PFF’s at PFIZER’s discretion. Programs will be paid by
credit memo or check.

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Pfizer Domestic 2009 Calendar

 

Accounting Period

 

Close Date

 

# of Weeks

AP 1

 

1/27/09

 

4

AP 2

 

2/24/09

 

4

AP 3

 

3/30/09

 

5

 

 

 

 

 

AP 4

 

4/27/09

 

4

AP 5

 

5/25/09

 

4

AP 6

 

6/29/09

 

5

 

 

 

 

 

AP 7

 

7/27/09

 

4

AP 8

 

8/24/09

 

4

AP 9

 

9/28/09

 

5

 

 

 

 

 

AP 10

 

10/26/09

 

4

AP 11

 

11/23/09

 

4

AP 12

 

12/31/09

 

5

 

--------------------------------------------------------------------------------